Exhibit 10.44



AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT



This AMENDMENT TO Receivables Purchase Agreement,

dated as of July 12, 2002 (this "Amendment"), is by and among PFG Receivables
Corporation, a Florida corporation ("Seller"), Performance Food Group Company, a
Tennessee corporation, as initial Servicer (together with Seller, the "Seller
Parties"), Jupiter Securitization Corporation ("Conduit") and Bank One, NA (Main
Office Chicago), individually (together with Conduit, the "Purchasers") and as
agent for the Purchasers (in such capacity, the "Agent"), and pertains to the
Receivables Purchase Agreement, dated as of July 3, 2001 (as heretofore amended,
the "Existing Agreement"). Unless defined elsewhere herein, capitalized terms
used in this Amendment shall have the meanings assigned to such terms in the
Existing Agreement.



W I T N E S S E T H:

WHEREAS,

the parties desire to amend the Existing Agreement as hereinafter set forth.



NOW, THEREFORE,

in consideration of the premises and the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:



1. Amendment. The definition of "Liquidity Termination Date" set forth in
Exhibit I to the Existing Agreement is hereby amended and restated in its
entirety to read as follows:

"Liquidity Termination Date"

means July 11, 2003.



2. Representations and Warranties of the Seller Parties. In order to induce the
Agent and the Purchasers to enter into this Amendment, each Seller Party hereby
represents and warrants to the Agent and the Purchasers (i) that as of the date
hereof, each of such Seller Party's representations and warranties set forth in
Section 5.1 of the Existing Agreement is true and correct as of the date hereof,
and (ii) that, as to itself, each of the following representations and
warranties is true and correct as of the date hereof:

Power and Authority; Due Authorization, Execution and Delivery
. The execution and delivery by such Seller Party of this Amendment, and the
performance of its obligations under the Existing Agreement as amended hereby,
are within its corporate powers and authority and have been duly authorized by
all necessary corporate action on its part. This Amendment has been duly
executed and delivered by such Seller Party.
No Conflict
. The execution and delivery by such Seller Party of this Amendment, and the
performance of its obligations under the Existing Agreement as amended hereby do
not contravene or violate (i) its certificate or articles of incorporation or
by-laws, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Seller Party or its Subsidiaries (except as created hereunder)
except, in any case, where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect; and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.
Governmental Authorization
. Other than the filing of the financing statements required hereunder, no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution
and delivery by such Seller Party of this Amendment and the performance of its
obligations under the Existing Agreement as amended hereby.
Binding Effect
. This Amendment and the Existing Agreement as amended hereby constitute the
legal, valid and binding obligations of such Seller Party enforceable against
such Seller Party in accordance with their respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors' rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

3. Conditions Precedent. This Amendment shall become effective as of the date
first above written upon delivery to the Agent by each of the parties hereto of
a counterpart hereof duly executed by such party.

4. Governing Law. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

5. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY, AND EACH
SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY SHALL
BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

6. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT OR THE EXISTING AGREEMENT AS AMENDED HEREBY OR
THE RELATIONSHIPS ESTABLISHED THEREUNDER.

7. Ratification. Except as expressly amended hereby, the Existing Agreement
remains unaltered and in full force and effect and is hereby ratified and
confirmed.

8. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

<Signature pages follow>

IN WITNESS WHEREOF,

the parties hereto have caused this Amendment to be executed and delivered by
their duly authorized representatives as of the date hereof.



PFG Receivables Corporation

 

By:

Name:

Title:

 

 

PERFORMANCE FOOD GROUP COMPANY

 

By:

Name:

Title:

 

 

 

 

 

 

JUPITER SECURITIZATION CORPORATION

 

By:

Warren Philipp, Authorized Signer

 

 

 

 

BANK ONE, NA (MAIN OFFICE CHICAGO),

as a Financial Institution and as Agent

 

By: ______

Warren Philipp, Director, Capital Markets